Name: Commission Regulation (EEC) No 2277/83 of 8 August 1983 concerning the stopping of fishing for herring by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/ 10 10 . 8 . 83Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2277/83 of 8 August 1983 concerning the stopping of fishing for herring by vessels flying the flag of Denmark reached the quota provisionally allocated for 1983 ; whereas Denmark has informed the Commission on 4 August 1983 that herring fishing by its vessels in the North Sea will cease on 8 August 1983 ; whereas it is therefore appropriate to abide by this date, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1353/83 of 26 May 1983 fixing for the herring stocks in the northern and central North Sea provisional quota allocations (3), provides that Denmark is authorized to fish a limited quota of herring in the northern and central part of the North Sea as from 1 June 1983 ; Whereas the Council , during its session of 11 and 12 July 1983 , was unable to agree to the regulation proposed by the Commission , allocating a further interim quota to Denmark ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of herring in waters of ICES divisions IV a) and b) by vessels flying the flag of Denmark have Article 1 Catches of herring in ICES divisions IV a) and b) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota provisionally allocated to Denmark for 1983 . Fishing for herring in ICES divisions IV a) and b) as well as the trans-shipment and landing of herring fished in those divisions by vessels flying the flag of Denmark or registered in Denmark are suspended. Article 2 - This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 220 , 29 . 7 . 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983, p. 14 . (3 OJ No L 139 , 28 . 5 . 1983 , p. 54.